Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted 09/01/2021 was received and is being considered by the examiner.

Drawings
The drawings submitted 11/15/2019 were received and are approved by the examiner. 

Claim Status
Claims 13, 16, 1720, 21, and 22 have been amended. New claims 23-25 have been added. Claims 13-25 are currently pending. 

Claim Objections
Claim 24 objected to because of the following informalities:  Claim 24 references an elastic member. However, the specification references a U-shaped spring wire rod. Examiner appreciates the use of consistent terminology between the claims and specification in order to provide the best opportunity for compact prosecution. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 23 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 23 references the limitation that the predetermined length of the roof part is less than half of a length of the battery. While the specification states that the length of the roof should be greater than that of the U-shaped spring wire rod in order for the battery to be caught by the roof portion in the event that it is dislodged and compressed against the spring wire rod, it makes no mention regarding the length of the roof with respect to the length of the battery. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16 and 25 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites the limitations "the one mechanism" and “the other mechanism” in line 11.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, examiner understand that “the one mechanism” corresponds to “the first mechanism” and “the other mechanism” corresponds to “the second mechanism”.
Claim 25 recites the limitations "the distances" and in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 25 recites the limitations "the base parts" and in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 25 recites the limitations "the leading ends" and in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 25 recites the limitations "the angles" and in line 4.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 23-24 is rejected under 35 U.S.C. 103 as being unpatentable over Leiserson (U.S. 5506488, presented in IDS submitted 03/29/2021)

With respect to claim 23, Leiserson discloses a battery holder (31) configured to be stored in a storage part (4) of an electronic device and to be integrated with a casing (1) of the electronic device (Col 3, L 8-11), the storage part including a power supply terminal (12 and 19) for obtaining an electric power, the battery holder comprising: 
a case (31) in which a battery is to be stored (Fig. 2); and 
an electric connection part (45 and 46) provided in the case, the electric connection part comprising a conductor plate terminal (45 and 46) (Col 4, L 18-23); and 

wherein the electric connection (45 and46) part is electrically connected to an electrode of a stored battery and is electrically connected to the power supply terminal (12 and 19) (Col 3 L 55-59), under a state that the battery holder is stored in the storage part of the electronic device (Col. 4, L 2-7), 
wherein the conductor plate terminal (45 and 46) includes a plurality of contact members (45 and 46) (Fig. 2).
	With respect to the limitation that the predetermined length of the roof part is less than half of a length of the battery, the specification makes no mention as to why a specific length of the roof part being “less than half” of the battery length is preferred, only that the length of the roof should be greater than that of the U-shaped spring wire rod in order for the battery to be caught by the roof portion in the event that it is dislodged and compressed against the spring wire rod. For this reason, the limitation that the length of the roof is less than half of the length of the battery is merely a design choice that would be obvious to one having ordinary skill in the art (MPEP 2144.04 IV). 
With respect to claim 24, Leiserson discloses an electrode terminal; 
an elastic member (74 - tips) provided in the electrode terminal (Col. 4, L 25-35), the elastic member protruding slightly downward in the direction of the battery (Fig. 7 and Fig. 13); and 
a roof part (32) provided above the elastic member (74), the roof part (32) having a length in a longitudinal direction of the battery under a state that the battery is stored in the battery holder, the length being located so as to be longer than an end part of the elastic member (74) (Fig. 2 and Fig. 7).

[AltContent: textbox (Base Part)][AltContent: textbox (Leading End)][AltContent: textbox (Bent Part)]
    PNG
    media_image1.png
    132
    148
    media_image1.png
    Greyscale
[AltContent: arrow][AltContent: arrow][AltContent: arrow]Claim 13-22 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Leiserson (U.S. 5506488, presented in IDS submitted 03/29/2021) in view of Boetto et al (U.S. 20120276791).

With respect to claim 13, Leiserson discloses a battery holder (31) configured to be stored in a storage part (4) of an electronic device and to be integrated with a casing (1) of the electronic device (Col 3, L 8-11), the storage part including a power supply terminal (12 and 19) (Fig. 4 and Fig.3, respectively) for obtaining an electric power, the battery holder comprising: 
a case (31) in which a battery is to be stored (Fig. 2); and 
an electric connection part (45 and 46) provided in the case (Fig. 2), the electric connection part comprises (45 and 46) a conductor plate terminal (Col 4, L 18-23);
wherein the electric connection part (45 and 46) is electrically connected to an electrode of a stored battery and is electrically connected to the power supply terminal (12 and 19) (Col 3, L 55-59), under a state that the battery holder is stored in the storage part of the electronic device (Col. 4, L 2-7), 
wherein the conductor plate terminal (45 and 56) includes a plurality of contact members (45 and 46), 

wherein the contact members (45 and 46) are formed with a plurality of tongue shaped pieces (45 and 46) punched from the conductor plate terminal (45 and 46) (Fig. 2), 
wherein each of the tongue shaped pieces (45 and 46) includes a protruding part bent (labeled) to protrude outward between a base part (labeled) and a leading end (labeled) of the tongue shaped piece (45 and 46) (Fig. 4 above used for reference).
Leiserson does not disclose that the shape of the tongue shaped pieces are different from each other. 
Boetto discloses tongue shaped pieces (electrical contacts) used to establish electrical pathways between a first and second electrically conductive surfaces ([abstract]) and teaches that each of the tongue shaped pieces (electrical contacts) can have a different configuration, i.e. shape ([0035]). Boetto further teaches that contacts with a different shape allow for adequate contact pressure effective for establishing an electrical pathway between electrically conductive surfaces when space considerations and/or extent of compression need to be considered.  
It would have been obvious to one having ordinary skill in the art at the time the application was filed to ensure the tongue shaped pieces disclosed by Leiserson were a different shape from each other as taught by Boetto in order to ensure adequate electrical pathways were maintained regardless of space or pressure confinements. 

With respect to claim 14, Leiserson discloses the conductor plate terminal (45 and 46) is located at a position of the electrode of the battery (35 – group of rechargeable cells) stored in the case (31) and provided in an outer side of the case (31) (Fig. 3 and 4), and 


With respect to claim 15, Leiserson discloses a roof part (32 – top) extends toward an anode of the battery in a prescribed dimension from a position of the case where a cathode of the battery is to be located so as to cover the battery (Fig. 2), and 
wherein a slit (47 and 48 – slots) is formed in a base part of the roof part (Fig. 2-4), and the conductor plate terminal (45 and 46) is fixed to the slit (Fig. 2-4).  

With respect to claim 16, Leiserson discloses one of a rotation part (33) and a rotation receiving part (9) is formed in the case (31), the rotation part corresponding to the rotation receiving part (Col 3 L 2-4).
wherein the other of the rotation part (33) and the rotation receiving part (9) is formed in a first side of an opening part of the storage part (1) of the electronic device (Fig. 1 and 2, col. 3 lines 35-37), and 
wherein a first fitting mechanism (34) of a fitting mechanism is formed in the case (31) (Fig. 2), and a second fitting mechanism (10 – notch) of the fitting mechanism is formed in a second side of the opening part (4 – access) (Fig. 1) (Col 3 L 2-4)., the second side being opposed to the first side (Fig. 1 and Fig. 2), and


With respect to claim 17, Leiserson discloses an electronic device (Col 3, L 8) comprising:
a case (31) in which a battery is to be stored (Fig. 2); and 
an electric connection part (45 and 46) provided in the case (Fig. 2), 
wherein the electric connection part (45 and 46) is electrically connected to an electrode of a stored battery and is electrically connected to the power supply terminal (12 and 19) (Col 3, L 55-59), under a state that the battery holder is stored in the storage part of the electronic device (Col. 4, L 2-7), 
wherein the electric connection part (45 and 46) includes a conductor plate terminal (45 and 46),
wherein the conductor plate terminal (45 and 56) includes a plurality of contact members (45 and 46), 
wherein the plurality of contact members (45 and 46) are energized toward an outer side of the case (31) so as to come into contact with the power supply terminal (12 and 19) (Fig. 2), 
wherein the contact members (45 and 46) are formed with a plurality of tongue shaped pieces (45 and 46) punched from the conductor plate terminal (45 and 46) (Fig. 2), 
wherein each of the tongue shaped pieces (45 and 46) includes a protruding part bent (labeled) to protrude outward between a base part (labeled) and a leading end (labeled) of the tongue shaped piece (45 and 46) (Fig. 4 above used for reference).

Boetto discloses tongue shaped pieces (electrical contacts) used to establish electrical pathways between a first and second electrically conductive surfaces ([abstract]) and teaches that each of the tongue shaped pieces (electrical contacts) can have a different configuration, i.e. shape ([0035]). Boetto further teaches that contacts with a different shape allow for adequate contact pressure effective for establishing an electrical pathway between electrically conductive surfaces when space considerations and/or extent of compression need to be considered.  
It would have been obvious to one having ordinary skill in the art at the time the application was filed to ensure the tongue shaped pieces disclosed by Leiserson were a different shape from each other as taught by Boetto in order to ensure adequate electrical pathways were maintained regardless of space or pressure confinements. 

With respect to claim 18, Leiserson discloses the conductor plate terminal (45 and 46) is located at a position of the electrode of the battery (35 – group of rechargeable cells) stored in the case (31) and provided in an outer side of the case (31) (Fig. 3 and 4), and 
wherein protrusions (129 and 130 – baffles) corresponding to groove parts formed in the storage part of the electronic device are formed on the case (31) at positions alongside parts of the conductor plate terminal (Fig. 18). Thought he grooves to receive the baffles are not shown, it is inherent that in order for the case (31) to be received in the holder (1), there would inherently be recesses or grooves of some sort to accommodate the projections (129 and 130) (see MPEP 2144). 


With respect to claim 19, Leiserson discloses a roof part (32 – top) extends toward an anode of the battery in a prescribed dimension from a position of the case where a cathode of the battery is to be located so as to cover the battery (Fig. 2), and 
wherein a slit (47 and 48 – slots) is formed in a base part of the roof part (Fig. 2), and the conductor plate terminal (45 and 46) is fixed to the slit (Fig. 2).  

With respect to claim 20, Leiserson discloses one of a rotation part (33) and a rotation receiving part (9) is formed in the case (31),
wherein the one of the rotation part (33) and the rotation receiving part (9) formed in the case (31) corresponds to the other of the rotation part (33) and the rotation receiving part (9) formed in a first side of an opening part of the storage part (1) of the electronic device (Fig. 1 and 2) (Col 3. L 2-4), 
wherein a first mechanism (34) of a fitting mechanism is formed in the case, and a second mechanism (10) of the fitting mechanism formed in a second side (4) opposed to the first side of the opening part is formed in the case (31) (Fig. 1 and 2) (Col 3, L 3-4),
wherein the first mechanism (34) corresponds to the second mechanism (10) (Fig. 1 and 2, Col. 3 L 2-4).

With respect to claim 21, Leiserson discloses a support member (26, 27, and 28) which holds the battery set in the battery holder (31) is provided on a bottom surface of the storage part (4) (Fig. 1 and 2). 

With respect to claim 22, Leiserson discloses a support member (26, 27, and 28) which holds the battery set in the battery holder (31) is provided on a bottom surface of the storage part (4) (Fig. 1 and 2). 


With respect to claim 25, Leiserson discloses contact members (45 and 46) but does not disclose the distances from the base parts to the leading ends of the protruding parts of the contact members are respectively different, or 
the angles at which the protruding parts of the contact members are energized outward to be bent are different.
Boetto discloses tongue shaped pieces (electrical contacts) used to establish electrical pathways between a first and second electrically conductive surfaces ([abstract]) and teaches that each of the tongue shaped pieces (electrical contacts) can have a different configuration, i.e. shape ([0035]). Boetto further teaches that contacts with a different shape allow for adequate 
It would have been obvious to one having ordinary skill in the art at the time the application was filed to ensure the tongue shaped pieces disclosed by Leiserson were a different shape from each other as taught by Boetto in order to ensure adequate electrical pathways were maintained regardless of space or pressure confinements. 
Although Boetto does not specifically reference the limitations describing the length of the base parts or the angles of protrusion of the contact members, it would be obvious to one having ordinary skill in the art that said limitations would result in an overall change of shape in the contact members. The instant specification expresses the benefits of the changes of these limitations, but only as they result in an overall change of shape, and therefore are inherent in the teachings of Boetto.  

Response to Arguments
Applicant's arguments filed 11/03/2021 have been fully considered but they are not persuasive. The current wording of claim 1 requires a conductor plate terminal with multiple contacts. The primary art reads on said limitation. Whether or not the terminals of the primary art lead to different terminals within the device or that the contacts are made from the same single conductor plate terminal is not claimed.
Applicant’s arguments with respect to claim 1 regarding the terminal contacts having differing shapes have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORDAN E BERRESFORD whose telephone number is (571)272-0641. The examiner can normally be reached M-F 8:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (572)272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/J.E.B./Examiner, Art Unit 1727                                                                                                                                                                                                        
/Maria Laios/Primary Examiner, Art Unit 1727